DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed April 7, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 3 objected to because of the following informalities:  claim 3 cannot depend from claim 5.  Appropriate correction is required.
4.	Claims 11 and 12 objected to because of the following informalities: claims 11 and 12 recites “wherein” but fail to follow with the term “the” and is therefore not grammatically correct.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 12 rejection has been overcome.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-6, 10-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Uskert reference (US Patent Publication No. 2010/0166565).
 claim 1, the Uskert reference discloses:
an airfoil assembly for a gas turbine engine (FIG. 6A-6B), the airfoil assembly comprising
a ceramic matrix composite vane (46) [Paragraph 0027] adapted to interact with hot gases flowing through a gas path of the gas turbine engine during use of the airfoil assembly [Paragraph 0011], the ceramic matrix composite vane (46) including an outer platform (56) that defines an outer boundary of the gas path (FIG. 2), an inner platform (54) spaced apart axially from the outer platform relative to an axis to define an inner boundary of the gas path (FIG. 2), an airfoil (FIG. 2) that extends axially between and interconnects the outer platform (56) and the inner platform (54), and an outer vane mount (FIG. 2—area of (48, 58) between (56) and (50)) that extends axially outward away from the outer platform (FIG. 2),
a metallic support spar (48, 58) configured to receive forces loads from the ceramic matrix composite vane (46) [Paragraph 0047], the metallic support spar (46, 58) including a strut (58) that extends axially through an interior cavity formed in the ceramic matrix composite vane (FIG. 6A-6B) and at least one load-transfer tab (78) that extends from the strut (58) toward the outer vane mount (FIG. 2) of the ceramic matrix composite vane (46) and engages the outer vane mount (FIG. 2) to transmit the force loads from the ceramic matrix composite vane to the metallic support spar (48, 58) during use of the airfoil assembly [Paragraph 0047], and
a bias member (82) configured to urge the outer vane mount and the at least one load-transfer tab toward each other on a pressure side of the ceramic matrix composite vane and 
maintain engagement of the at least one load-transfer tab with the outer vane mount of the ceramic matrix composite vane [Paragraph 0047] (FIGS. 6A-6B).
10.	Regarding claim 2, the Uskert reference further discloses:
wherein the bias member is located in the interior cavity between the outer vane mount and the metallic support spar on a suction side of the ceramic matrix composite vane (FIGS. 6A-6B).
11.	Regarding claim 3, the Uskert reference further discloses:

12.	Regarding claim 4, the Uskert reference further discloses:
wherein the bias member (82) includes a clip (FIG. 6A—individual wire) arranged on the pressure side of the ceramic matrix composite vane (FIG. 6A) that receives a portion of the outer vane mount (FIG. 2) and a portion of the metallic support spar (48, 58) in the clip (wire).
13.	Regarding claim 5, the Uskert reference further discloses:
wherein the bias member includes a plurality of clips arranged along the pressure side of the ceramic matrix composite vane (FIG. 6A).
14.	Regarding claim 6, the Uskert reference further discloses:
wherein the bias member (82) includes a clip (one of the wires of (82)) fixed with the strut (FIG. 6B) of the metallic support spar (48, 58) on a pressure side of the metallic support 
spar (48, 58) and the clip (one of the wires of (82)) receives a radial terminating end of the outer vane mount (FIG. 6B).
15.	Regarding claim 10, the Uskert reference discloses:
an airfoil assembly (FIG. 2) comprising
a vane (FIG. 2) including an outer platform (56), an inner platform (54) spaced apart axially from the outer platform (56) relative to an axis (FIG. 2), and an airfoil (46) that 
extends axially between and interconnects the outer platform (56) and the inner platform (54) (FIG. 2), and
a support spar (48, 58) that extends axially through a portion of the vane (FIG. 6B),
and a bias member (82) configured to urge the vane (FIG. 6B) and a portion of the support spar (48, 58) into engagement with each other [Paragraph 0047].
16.	Regarding claim 11, the Uskert reference further discloses:

17.	Regarding claim 12, the Uskert reference further discloses:
wherein bias member extends between the ceramic matrix composite vane and the metallic support spar on a suction side of the vane (FIGS. 6A-6B).
18.	Regarding claim 13, the Uskert reference further discloses:
wherein the vane (FIG. 2) further includes an outer vane mount that extends axially away from the outer platform (FIG. 2—portion that extends above (56)) and the bias member (82) includes a clip (one of the wires of (82)) that receives a portion of the outer vane mount and a portion of the support spar in the clip (FIG. 6B).
19.	Regarding claim 14, the Uskert reference further discloses:
wherein the vane (FIG. 2) further includes an outer vane mount that extends axially away from the outer platform (FIG. 2—portion that extends above (56)) and the bias member (82) includes a clip (one of the wires of (82)) fixed with the support spar (48, 58) on a 
pressure side of the support spar (48, 58) and receives a radial terminating end of the outer vane mount (FIG. 6B).
20.	Regarding claim 16, the Uskert reference further discloses:
wherein the vane (FIG. 2) further includes an outer vane mount that extends axially away from the outer platform (FIG. 2—portion above (56)) and wherein the outer vane mount includes an inner surface (FIG. 6B—inner surface of (46)) that defines a portion of an interior cavity (66) that extends axially into the vane (FIG. 6B—the cavities defined by (78) since the spar (48, 58) has a portion that extends above (56)) and an outer surface (outer surface of (48, 58)) opposite the inner surface and, and wherein the support spar (48, 58) includes a strut that extends axially through the interior cavity of the vane (FIG. 6B) and at least one load-
21.	Regarding claim 17, the Uskert reference further discloses:
wherein the bias member (82) is located in the interior cavity (66) between inner surface of the outer vane mount (FIG. 2 & 6—inner surface of (46)) and the metallic support spar (48, 58) on a suction side of the vane (FIG. 6).
22.	Regarding claim 18, the Uskert reference further discloses:
wherein the bias member is arranged on the pressure side of the vane and is configured to urge the at least one load-transfer tab (78) toward engagement with the outer vane mount (FIG. 2—portion above (56)) on the pressure side of the vane (FIG. 6B) [Paragraph 0047].
23.	Regarding claim 19, the Uskert reference discloses:
a method comprising,
providing a vane (FIG. 2) and a support spar (48, 58), the vane (FIG. 2) including an outer platform (56), an inner platform (54) spaced apart axially from the outer platform (56) relative to an axis (60), an airfoil (46) that extends axially between and interconnects the outer platform (56) and the inner platform (54), and an outer vane mount (FIG. 2—area of (FIG. 2) that extends above (56)) that extends axially outward away from the outer platform (FIG. 2), 
and the support spar (48, 58) including a strut (58) and a load-transfer tab (78) that extends from the strut (58) (FIG. 6B),
arranging the support spar through an interior cavity that extends axially through the vane (FIG. 6B),
biasing the vane and the support spar toward one another to cause the load-transfer tab to engage the outer vane mount [Paragraph 0047].
24.	Regarding claim 20, the Uskert reference further discloses:
wherein the biasing step includes engaging the vane and the support spar with a bias member (82).
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert reference in view of the Propheter-Hinckley reference (US Patent Publication No. 2018/0135421).
27.	Regarding claim 7, the Uskert reference further discloses:
wherein the airfoil assembly (FIG. 6B) further includes attachment surface between (intersection between (78) and inner surface of (46)) the outer vane mount (FIG. 6B—inner 
surface of (46) the portion above (56)) and the metallic support spar (48, 58) to engage the outer vane mount with the at least one load-transfer tab (78).
The Uskert reference teaches the invention as essentially claimed.  However, the Uskert reference fails to disclose that the attachment surface includes a fastener that extends into the surface.  
The Propheter-Hinckley reference teaches it is conventional in the art of airfoils to provide as taught in (FIG. 4) an attachment surface (72) that includes a fastener (174) that extends into the surface (72) (FIG. 4).  Such configurations/structures would allow the accommodation of thermal expansion/contraction [Paragraph 0054].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Uskert reference, such that the assembly further includes an attachment surface that includes a fastener that extends into the 
28.	Regarding claim 15, the Uskert reference further discloses:
wherein the vane (FIG. 2) further includes an outer vane mount that extends axially away from the outer platform (FIG. 6B—inner surface of (46) the portion above (56)) and the bias member (82) includes attachment surface between (intersection between (78) and inner surface of (46)) to engage the outer vane mount with at least one load-transfer tab (78) formed in the support spar (48, 58).
The Uskert reference teaches the invention as essentially claimed.  However, the Uskert reference fails to disclose a fastener that extends into the attachment surface.
The Propheter-Hinckley reference teaches it is conventional in the art of airfoils to provide as taught in (FIG. 4) a fastener (174) that extends into the attachment surface (72). Such configurations/structures would allow the accommodation of thermal expansion/contraction [Paragraph 0054].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Uskert reference, such that the assembly further includes a fastener (174) that extends into the attachment surface (72), as clearly suggested and taught by the Propheter-Hinckley reference, in order to allow the accommodation of thermal expansion/contraction [Paragraph 0054]. 
29.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert reference in view of the Spangler reference (US Patent Publication No. 2019/0048726).
30.	Regarding claim 8, the Uskert reference further discloses:
wherein the metallic support spar includes a first load-transfer tab (78) and a second load-transfer tab (78) spaced apart axially from the first load-transfer tab to define a seal channel therebetween (FIG. 6B).  

The Spangler reference teaches it is conventional in the art of sealing for airfoils to provide as taught in the [Abstract] wherein the airfoil assembly (900) further includes a seal (904) arranged in the seal channel (902).  Such configurations/structures would allow the reduction of stresses [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Uskert reference, such that the assembly further includes wherein the airfoil assembly further includes a seal arranged in the 
seal channel, as clearly suggested and taught by the Spangler reference, in order to allow the reduction of stresses [Abstract].  
31.	Regarding claim 9, the Uskert reference further discloses:
wherein the first load-transfer tab and the second load-transfer tab extend along a perimeter of the pressure side of the metallic support spar (FIG. 6B).
Response to Arguments
32.	Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  The Applicant argues (1) that the ribs cannot be load transfer tabs because the metallic meshes transfer the load and keeps the ribs spaced from the ceramic matrix composite (2) modifying so that the ribs directly contact would render the device inoperable because the air supply holes would be closed off and (3) the metallic meshes cannot be a bias member because they transmit loads.  The Office respectfully traverses all of these positions.
	Initially, the figures show the meshes are inside the gaps between the ribs.  This is supported by the reference teaching in [Paragraph 0047] “metallic meshes 82 may be configured to remain in contact with both body 58 and composite airfoil structure 46 during only some gas turbine engine 10 operating condition.”  In other words, there are at least some times 
	In opposition to this position, the Applicant argues that if the ribs contacted against the composite airfoil structure then the cooling air supply holes would be closed off.  Having the holes directly contact the composite airfoil structure would still allow them to cool the ceramic airfoil structure.  Indeed, the reference states “cooling air supply holes 80 are impingement cooling holes that direct cooling air to impinge directly onto composite airfoil structure 46.” (Emphasis added).  Accordingly, the reference teaches that the airflow strikes directly on the composite airfoil structure supporting an interpretation that the ribs contact the composite airfoil structure.  
	The Applicant uses similar reasoning about how the metallic meshes transfers loads to maintain spacing to allow cooling to conclude that the metallic meshes cannot be bias members.  As already discussed, this reasoning is deficient.  Accordingly, the pending claims are finally rejected.  
Conclusion
33.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


 /JACOB M AMICK/ Primary Examiner, Art Unit 3747